Exhibit 10.133

FIRST AMENDMENT TO SUBLEASE AGREEMENT


THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 1st day of September, 2015, by and among ADK BONTERRA/PARKVIEW,
LLC, a Georgia limited liability company (“Sublessor”), 2801 FELTON AVENUE,
L.P., a Georgia limited partnership (“Bonterra Sublessee”), and 460 AUBURN
AVENUE, L.P., a Georgia limited partnership (“Parkview Sublessee”) (Bonterra
Sublessee and Parkview Sublessee are collectively referred to as “Sublessees”).


W I T N E S S E T H:


WHEREAS, Sublessor and Sublessees have entered into that certain Sublease
Agreement dated July 20, 2015 (the “Existing Sublease” and together with this
Amendment, the “Sublease”); and


WHEREAS, Sublessor and Sublessees desire to amend the Existing Sublease as
hereinafter set forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessees, intending to be legally bound, do hereby covenant and agree as
follows:


1.    Capitalized Terms. Unless otherwise defined herein, all capitalized words
and phrases used herein shall have the same meanings ascribed to them in the
Existing Sublease. The “Existing Master Lease’ shall mean that certain Third
Amended and Restated Multiple Facilities Lease, dated as of October 29, 2010, as
amended pursuant to that certain First Amendment to Third Amended and Restated
Multiple Facilities Lease, dated June 14, 2013, and that certain Second
Amendment to Third Amended and Restated Multiple Facilities Lease, dated as of
September 1, 2015.
2.    Subordination. Section 5 of the Existing Sublease is hereby amended by
deleting the Section in its entirety and by adding the following in lieu
thereof.
5.    Subordination. This Sublease is subject and subordinate to the Existing
Master Lease. Except as provided in Section 26(b) below, all applicable terms
and conditions of the Existing Master Lease are incorporated into and made a
part of this Sublease as if Sublessees were the Lessee under the Existing Master
Lease. Without limiting the general nature of the immediately preceding
sentence, Sublessees acknowledge and agree that Sublessees will protect,
indemnify, save harmless and defend Lessor in accordance with Article XXI of the
Existing Master Lease as if Sublessees were the Lessee under the Existing Master
Lease. If any of the terms of this Sublease and the Existing Master Lease
conflict, the terms of the Existing Master Lease will govern. Sublessor shall
not agree with Lessor to terminate

HNZW//3583-1

--------------------------------------------------------------------------------



the Existing Master Lease without first having obtained the prior written
consent of Sublessees. Such prior written consent of Sublessees shall not be
required for such termination if Lessor agrees to lease the Facilities directly
to Sublessees upon the terms and conditions of the Sublease. Unless expressly
provided for in this Sublease to the contrary, Sublessees assume and agree to
perform the Sublessor’s obligations under the Existing Master Lease during the
term of this Sublease, except that the obligation to pay Base Rent and
Additional Charges to Lessor under the Existing Master Lease shall remain the
obligation of Sublessor and shall be considered performed by Sublessees upon
payment of Base Rent and Additional Charges due under this Sublease. Sublessees
shall not cause or suffer any act of negligence that will violate any of the
provisions of the Existing Master Lease. If the Existing Master Lease terminates
for any reason, this Sublease shall terminate and the parties shall be relieved
from all liabilities and obligations under this Sublease; provided, however,
that if this Sublease is terminated by Lessor due to a default of Sublessor or
Sublessees under the Existing Master Lease or under this Sublease, the
defaulting party shall be liable to the non-defaulting party for all damage
suffered by the non-defaulting party as a result of the termination.


3.    Initial Term: Section 6 of the Existing Sublease is hereby amended by
deleting the first sentence in its entirety and by adding the following in lieu
thereof:
Subject to the provisions of Section 3 above, the initial term of this Sublease
shall commence on the Commencement Date (as hereinafter defined) and continue
until midnight April 30, 2025, unless sooner terminated as provided in this
Sublease or upon termination of the Existing Master Lease (the “Initial Term”).
4.    Security Deposit. Section 13 of the Existing Sublease is hereby amended by
deleting the second sentence thereof in its entirety and by adding the following
in lieu thereof:


The Security Deposit shall be paid in twelve (12) equal monthly payments of
$14,167.00 each commencing on the first day of the second Lease Year and
continuing on the first day of each month thereafter until paid in full.
5.    Insurance. Section 22 of the Existing Sublease is hereby amended by
deleting the Section in its entirety and by adding the following in lieu
thereof:
22.    Insurance. Sublessees shall name Lessor, Sublessor and AdCare Health
Systems, Inc. as additional insureds under all general liability and
professional liability insurance policies to be provided by Sublessees under the
Existing Master Lease.
6.    Entire Agreement. Section 24 of the Existing Sublease is hereby amended by
deleting the Section in its entirety and by adding the following in lieu
thereof:
24.    Entire Agreement. This Sublease, the Sublease Consent Agreement, dated as
of September 1, 2015, among Sublessees, Sublessor, Lessor, et al. (the

HNZW//3583-1    2



--------------------------------------------------------------------------------



“Sublease Consent Agreement”), and the “Transaction Documents”, as defined in
the Sublease Consent Agreement, set forth the entire agreement between Sublessor
and Sublessees concerning the Leased Properties and, except for the operations
transfer agreements to be entered into between the licensed operators of the
Facilities, there are no other agreements, either oral or written, between the
parties relating to the Leased Properties.
7.    Existing Master Lease Provisions Not Incorporated. Section 26(b) of the
Existing Sublease is hereby amended by deleting such subsection in its entirety
and by adding the following in lieu thereof:
(b)    Existing Master Lease Provisions Not Incorporated. Notwithstanding the
foregoing or any other provision of this Sublease to the contrary, the following
Sections of the Existing Master Lease are amended as follows as they relate to
the Sublessees:
Section 7.3 (Certain Environmental Matters) – Where obligations under Section
7.3 of the Existing Master Lease are limited by “Pre-Existing Hazardous
Substances” or “Pre-Existing Environmental Conditions”, Sublessees’ obligations
will be limited to “Pre-Existing Hazardous Substances” or “Pre-Existing
Environmental Conditions” existing prior to Commencement Date (as defined in the
Existing Sublease);
Section 8.2.1 (Lessee’s Tangible Net Worth) – Sublessees will not be required to
comply with Section 8.2.1 of the Existing Master Lease;
Section 8.2.2 (Guarantor’s Tangible Net Worth) – the Sublease Guarantors,
Wellington Healthcare Services III, L.P. (“New Guarantor”) will not be required
to comply with Section 8.2.2;
Section 8.2.3 (Cash Flow to Rent Ratio) – Sublessor’s and Sublessees’
consolidated Cash Flow to Rent Ratio will not be required to comply with the
requirements of Section 8.2.3 until the twelve month period ending September 30,
2016 but Sublessor will continue to be required to meet Section 8.2.3 as if the
Sublease had not been signed;
Section 8.5 (Other Facilities) – Except for the following Facilities, Sublessees
will be required to comply with Section 8.5: (i) 560 Saint Charles Avenue, NE,
Atlanta, Georgia, and (ii) 2920 Pharr Court South, NW, Atlanta, Georgia. Bombay
Lane Partners, LLC, an Affiliate of Sublessees, provides administrative services
to such Facilities but does not own, operate or manage such Facilities;
Section 23.1(a) (Annual Financial Statements) – Sublessees must provide
Financial Statements but will only be required to provide reviewed or audited
Financial Statements if available; and

HNZW//3583-1    3



--------------------------------------------------------------------------------



Section 39.1 – Security Deposit.
For the avoidance of doubt, Sublessor’s obligations under the Existing Master
Lease are not amended.
8.    Roof Repairs. The Existing Sublease is further amended by adding the
following new Section 29 at the end thereof:


29. Roof Repairs. Notwithstanding any provision in this Sublease, Sublessor
agrees, at its expense, to adequately repair or replace (if necessary) the roofs
at both Facilities within ninety (90) days of the Commencement Date.
9.    Survey Deficiencies. Sublessor shall indemnify, save harmless and defend
Sublessees from and against all liabilities, obligations, claims, damages,
penalties, costs and expenses (including, without limitation, defense costs,
costs of corrective action and civil monetary penalties) arising from or
relating to any survey deficiencies cited as immediate jeopardy which relate to
the roof at either Facility and which occur during the period from the
Commencement Date through December 31, 2015.
10.    Agreement in Effect. Except as herein specifically provided, all other
terms and provisions of the Existing Sublease shall remain in full force and
effect, and are hereby ratified and reaffirmed by the parties.


[Signatures on Following Page]





HNZW//3583-1    4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




 
SUBLESSOR:


ADK BONTERRA/PARKVIEW, LLC
a Georgia limited liability company


 
By:    /s/ William McBride
Name:    William McBride
Title:    Manager






[Signatures continued on following page]

HNZW//3583-1    5



--------------------------------------------------------------------------------



[SIGNATURE PAGE TO FIRST AMENDMENT TO SUBLEASE AGREEMENT]










SUBLESSEES:


BONTERRA SUBLESSEE:


2801 FELTON AVENUE, L.P.,
a Georgia limited partnership




By: /s/ James J. Andrews
Name: James J. Andrews
Title: President








PARKVIEW SUBLESSEE:


460 AUBURN AVENUE, L.P.,
a Georgia limited partnership




By: /s/ James J. Andrews
Name: James J. Andrews
Title: President













HNZW//3583-1    6

